Title: To John Adams from Edward Davies, 7 March 1797
From: Davies, Edward
To: Adams, John



Hond Sir
Philada: March 7: 1797

Necessity compells me to make the within request, that is if you will be pleased to grant me Forty Dolls which shall be Imediately repaid on my return from Boston, I should not have deignd to make the request, But relying on your Generosity—I had every expectation of receiving of receiving Money from Congress, but was dissapointed, owing to my not laying the Papers before the House sooner in the last Session, therefore it was put off untill next, which I hope to meet with Success then, I have served my Country faithfully through her long and arduous struglle for Liberty which I had the misfortune to loose my leg, but the loss did not deter me; for I was true to the cause untill I saw our Independance was thourouhly established, and shall still continue so while I exist, I am a stranger in this Place, and wishing to go on to Boston to see my Famely as I have been absent from them some time, having no other source of getting money at present to pay off my expences here but of applying to your Honour for assistance, which I flatter myself your Honour will consider my conditions and render me such assistance as your Honour thinks fitt, your complyance with the above shall be acknowledged by your Solicitor—

Edward Davies